 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 1 of 26 PageID #: 139



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

MOUNTECH IP LLC,
                                                     Civil Action No.: 1:20-cv-00865
               Plaintiff,

     v.                                              TRIAL BY JURY DEMANDED

BLACKBERRY CORPORATION,

               Defendant,

     and

TCT MOBILE (US), INC.

               New-Party Defendant.


           FIRST AMENDED COMPLAINT ADDING NEW-PARTY DEFENDANT

          Now comes Plaintiff, Mountech IP LLC (“Plaintiff” or “Mountech”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                      NATURE OF THE ACTION

          1.       This is an action for patent infringement under the Patent Laws of the United

States, Title 35 United States Code (“U.S.C.”), to prevent and enjoin Defendant Blackberry

Corporation and New-Party Defendant TCT Mobile (US), Inc. (“TCT”) (collectively, the

“Defendants”), from infringing and profiting, in an illegal and unauthorized manner and without

authorization and/or consent from Plaintiff, U.S. Patent No. 7,991,784 (the “‘784 Patent”) and

U.S. Patent No. 8,311,805 (the “‘805 Patent,” and together with the ‘784 Patent, the “Patents-in-

Suit”), which are attached respectively as Exhibits A and B and incorporated herein by reference,

and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.




                                                 1
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 2 of 26 PageID #: 140




                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6001 W. Parmer Lane, Suite 370-1079, Austin, Texas 78727-3908.

       3.      Upon information and belief, New-Party Defendant TCT is incorporated in and

under the laws of Delaware and may be served with process c/o Corporation Service Company,

251 Little Falls Drive, Wilmington, Delaware 19808.

       4.      Plaintiff is further informed and believes, and on that basis alleges, that

Defendants are in the business of designing and/or manufacturing smartphones – that is, mobile

telephones capable of performing many functions of a computer and having a touchscreen

interface, internet access, and an operating system capable of running downloaded applications –

and offering the same for sale to consumers under the Blackberry®, TracFone®, and Alcatel®

brands, among other things. Defendants derive a portion of their revenues from sales and

distribution via electronic transactions conducted on and using internet websites located at

www.blackberrymobile.com/us,            www.shop.tracfone.com/shop/en/tracfonestore,             and

https://us.alcatelmobile.com/ and their incorporated and/or related systems (individually and

collectively, the “Defendant Website”). Plaintiff is informed and believes, and on that basis

alleges, that, at all times relevant hereto, Defendants have done and continue to do business in

this judicial district, including providing products/services to customers located in this judicial

district by way of the Defendant Website.

                                JURISDICTION AND VENUE

       5.      This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§1 et seq.




                                                 2
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 3 of 26 PageID #: 141




          6.    The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

          7.    This Court has personal jurisdiction over Defendants by virtue of their systematic

and continuous contacts with this jurisdiction and residence in this District, as well as because

the injury to Plaintiff and cause of action alleged by Plaintiff arose in this District, as alleged

herein.

          8.    Defendants are subject to this Court’s specific and general personal jurisdiction

pursuant to their substantial business in this forum, including: (i) committing at least a portion of

the infringements alleged herein in this judicial District; (ii) regularly doing or soliciting

business, engaging in other persistent courses of conduct, and/or deriving substantial revenue

from goods and services provided to individuals in this forum state and in this judicial District;

and (iii) incorporating in this District.

          9.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b), because

Defendants are incorporated in this district. See TC Heartland v. Kraft Foods Group Brands

LLC, 137 S. Ct. 1514 (2017).

                                    FACTUAL ALLEGATIONS

          10.   On August 2, 2011, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘784 Patent, entitled “Automatic Dynamic Contextual Data Entry

Completion System,” after a full and fair examination. The ‘784 Patent is attached hereto as

Exhibit A and incorporated herein as if fully rewritten.

          11.   Plaintiff is the owner of the ‘784 Patent, having received all right, title and interest

in and to the ‘784 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘784 Patent, including the exclusive right to recover for past infringement.



                                                   3
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 4 of 26 PageID #: 142




       12.     To the extent required, Plaintiff has complied with all marking requirements

under 35 U.S.C. § 287 with respect to the ‘784 Patent.

       13.     Claim 1 of the ‘784 Patent recites a method – performed in a character entry

system, so that incomplete character strings input by a user interacting with the character entry

system, that are part of a series of input character strings which establish a context for the

incomplete input character string, can be completed by the selection of a presented character

string using an input device connected to the character entry system – comprising computing

contextual associations between multiple character strings based upon occurrence of character

strings relative to each other in documents present in the character entry system, wherein the

computing contextual associations comprises: (i) identifying pertinent documents present in the

character entry system; (ii) creating a list of character strings contained within documents in the

character entry system; and (iii) creating an interrelationship between distinct character strings in

the list using their occurrence in the documents of the character entry system; in response to the

user inputting a specified threshold of individual characters using the input device, identifying at

least one selectable character string from among the character strings used in creating the

computed contextual associations that can complete the incomplete input character string in

context; providing the identified at least one selectable character string to a user in a manner

suitable for selection by the user using the input device; and receiving, in the system, the user's

selection and completing the incomplete input character string based upon the selection. See Ex.

A, at Col. 18: 14 - 45.

       14.     As identified in the ‘784 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological




                                                 4
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 5 of 26 PageID #: 143




faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. A

at Col. 1 & 2.

       15.       Specifically, to deal with each token in these computer centric problems of

incomplete character strings, the ‘784 patent requires (i) identifying pertinent documents present

in the character entry system; (ii) creating a list of character strings contained within documents

in the character entry system; and (iii) creating an interrelationship between distinct character

strings in the list using their occurrence in the documents of the character entry system; in

response to the user inputting a specified threshold of individual characters using the input

device, identifying at least one selectable character string from among the character strings used

in creating the computed contextual associations that can complete the incomplete input

character string in context; providing the identified at least one selectable character string to a

user in a manner suitable for selection by the user using the input device; and receiving, in the

system, the user's selection and completing the incomplete input character string based upon the

selection. These specific elements (i.e., creating a list of character string, creating an

interrelationship between distinct character strings in the list using their occurrence in the

documents of the character entry system, and identifying at least one selectable character string

from among the character strings used in creating the computed contextual associations that can

complete the incomplete input character string in context), as combined, accomplish the desired

result of a method that is automatic, dynamic, and context-based for incomplete charter entry.

Further, these specific elements also accomplish these desired results to overcome the then

existing problems in the relevant field of computer operations and graphical interface systems.

Ancora Technologies, Inc. v. HTC America, Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018) (holding

that improving computer security can be a non-abstract computer-functionality improvement if



                                                5
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 6 of 26 PageID #: 144




done by a specific technique that departs from earlier approaches to solve a specific computer

problem). See also Data Engine Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018); Core

Wireless Licensing v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018); Finjan, Inc. v. Blue Coat

Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018); Uniloc USA, Inc. v. LG Electronics USA, Inc., 957

F.3d 1303 (Fed. Cir. April 30, 2020)

       16.     Claims need not articulate the advantages of the claimed combinations to be

eligible. Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1309 (Fed. Cir. 2020)

       17.     These specific elements of Claim 1 of the ‘784 Patent (i.e., creating a list of

character string, creating an interrelationship between distinct character strings in the list using

their occurrence in the documents of the character entry system, and identifying at least one

selectable character string from among the character strings used in creating the computed

contextual associations that can complete the incomplete input character string in context) were

an unconventional arrangement of elements because the prior art methodologies were not is

automatic, dynamic, and context-based. By adding the specific elements, Claim 1 of the ‘784

Patent was able unconventionally to generate a method for correcting incomplete character

entries. Cellspin Soft, Inc. v. FitBit, Inc., 927 F.3d 1306 (Fed. Cir. 2019)

       18.     Further, regarding the specific non-conventional and non-generic arrangements of

known, conventional pieces to overcome an existing problem, the method of Claim 1 in the ‘784

Patent provides a method that would not preempt all ways of incomplete charter entry

completion because method is based on creating a list of character strings contained within

documents in the character entry system; and (iii) creating an interrelationship between distinct

character strings in the list using their occurrence in the documents of the character entry

system, any of which could be removed or performed differently to permit a method of



                                                  6
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 7 of 26 PageID #: 145




incomplete character completion in a different way. Bascom Global Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). See also DDR Holdings, LLC v. Hotels.com, L.P.,

773 F.3d 1245 (Fed. Cir. 2014)

       19.     Based on the allegations, it must be accepted as true at this stage that Claim 1 of

the ‘784 Patent recites a specific, plausibly inventive way of completing incomplete character

entry and using specific protocols rather than the general idea of correcting misspellings.

Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir. 2019), cert. denied sub nom.

Garmin USA, Inc. v. Cellspin Soft, Inc., 140 S. Ct. 907, 205 L. Ed. 2d 459 (2020).

       20.     Based on the foregoing assertions, Claim 1 of the ‘784 Patent provides non-

abstract ideas, unconventional inventive concepts and is a practical application of the invention

as described in the specifications.

       21.     In the alternative and at the very least, whether Claim 1 of the ‘784 Patent

provides a non-abstract idea, unconventional inventive concepts or a practical application thereof

as described in the specification is a genuine issue of material fact that must survive the pleading

stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018) (reversing grant of motion to dismiss). See also Berkheimer v. HP Inc., 881 F.3d 1360

(Fed. Cir. 2018), cert. denied, 140 S. Ct. 911, 205 L. Ed. 2d 454 (2020).

       22.     Defendants commercialize, inter alia, methods that perform all the steps recited in

at least one claim of the ‘784 Patent. More particularly, Defendants commercialize, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘784 Patent. Specifically, Defendants

make, use, sell, offer for sale, or import a method that encompasses that covered by Claim 1 of

the ‘784 Patent.




                                                 7
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 8 of 26 PageID #: 146




       23.       On November 13, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘805 Patent, entitled “Automatic Dynamic Contextual

Data Entry Completion System,” after a full and fair examination. The ‘805 Patent is attached

hereto as Exhibit B and incorporated herein as if fully rewritten.

       24.       Plaintiff is the owner of the ‘805 Patent, having received all right, title and interest

in and to the ‘805 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘805 Patent, including the exclusive right to recover for past infringement.

       25.       To the extent required, Plaintiff has complied with all marking requirements

under 35 U.S.C. § 287 with respect to the ‘805 Patent.

       26.       The Abstract of the ‘805 Patent teaches a method, performed in a character entry

system, for interrelating character strings so that an incomplete input character string can be

completed by selection of a presented character string involving computing relationship scores

for individual character strings in the system from documents present in the character entry

system, in response to inputting a string of individual characters that exceeds a specific

threshold, identifying at least one selectable character string from among contextual associations

that can complete the input character string in context, based upon an overall ranking score

computed as a function of at least two other scores, and providing the identified at least one

selectable character string to a user for selection. See Ex. B at Abstract.

       27.       As identified in the ‘805 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological

faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. B

at Col. 1 & 2.




                                                    8
 Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 9 of 26 PageID #: 147




       28.     Claim 1 of the ‘805 Patent recites a method, performed in a character entry

system, for interrelating character strings so that an incomplete input character string can be

completed by selection of a presented character string, the method comprising: computing

relationship scores for individual character strings in the system from documents stored in

memory of the character entry system, the relationship scores consisting of a function consisting

of co-occurrence scores between pairs of distinct character strings stored in a single matrix

created from the character strings in the stored documents; in response to inputting of a string of

individual characters that exceeds a specified threshold, identifying at least one selectable

character string from among contextual associations that can complete the input character string

in context based upon an overall ranking score computed as a function of a relationship score and

at least one other score; and providing the identified at least one selectable character string to a

user for selection. See Ex. B at Col. 19: 24-43.

       29.     The method of Claim 2 of the ‘805 Patent recites the method of Claim 1, wherein

each relationship score represents the contextual association between an individual character

string and another character string based upon co-occurrence of character strings relative to each

other. See Ex. B at Col. 19: 44-47.

       30.     Based on the foregoing assertions, Claims 1 and 2 of the ‘805 Patent provide non-

abstract ideas, unconventional inventive concepts, and are practical applications of the invention

as described in the specifications.

       31.     In the alternative and at the very least, whether Claims 1 and 2 of the ‘805 Patent

provide a non-abstract idea, unconventional inventive concepts, or practical applications thereof

as described in the specification is a genuine issue of material fact that must survive the pleading




                                                   9
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 10 of 26 PageID #: 148




stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018) (reversing grant of motion to dismiss).

        32.     Defendants commercialize, inter alia, methods that perform all the steps recited in

at least one claim of the ‘805 Patent. More particularly, Defendants commercialize, inter alia,

methods that perform all the steps recited in Claims 1 and 2 of the ‘805 Patent. Specifically,

Defendants make, use, sell, offer for sale, or import a method that encompasses that covered by

Claims 1 and 2 of the ‘805 Patent.

                                 DEFENDANTS’ PRODUCTS

        33.     Defendants offer products, such as the Blackberry KEYone and the Alcatel TCL

A1 (A501DL) (individually, the “Blackberry Accused Product” and the “Alcatel Accused

Product,” and collectively, the “Accused Product”), that practice a method, performed in a

character entry system (e.g., the predictive text system of the Accused Product), so that

incomplete input character strings input by a user interacting with the character entry system,

which are part of a series of input character strings which establish a context for the incomplete

input character string (e.g., previous appearance of charter strings in adjacent fashion), can be

completed by a selection of a presented character string (e.g., selection of suggested selectable

words) using an input device (e.g., the touchscreen of the Accused Product) connected to the

character entry system.

        34.     A non-limiting and exemplary claim chart comparing the Blackberry Accused

Product to Claim 1 of the ‘784 Patent is attached hereto as Exhibit C and incorporated herein as

if fully rewritten.

        35.     The Blackberry Accused Product practices computing contextual associations

between multiple character strings based upon occurrence of character strings relative to each



                                                10
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 11 of 26 PageID #: 149




other (e.g., number of adjacent co-occurrence of pairs of various character strings) in documents

(e.g., Notes, message mail, etc.) present in the character entry system. See Ex. C.

         36.   In the Blackberry Accused Product, as in Claim 1 of the ‘784 Patent, various

character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay,”

containing the phrases “James maxwell”, “James Monroe”, and "James Michener" are typed, and

therefore input into the predictive text system of the Blackberry Accused Product, the predictive

text system of the Blackberry Accused Product, based on the frequency of mutual co-occurrence

of the string “James” with “maxwell”, “Monroe”, and “Michener,” in the given order, starts

providing selectable character strings when “James m” is typed. The two selectable character

strings, among others, are “maxwell” and “Monroe.” See Ex. C. For the reliability of the

demonstration, the Combined Essay is typed five times. The frequency of occurrence of “James

Maxwell”, “James “Monroe”, and “James Michener” is 105, 50, and 20 respectively calculated

over the Combined Essay repeated for five times. See Ex. C.

         37.   As shown in Exhibit C, since pairs of strings, for example “James” and

“maxwell,” adjacently appeared the most number of times (105) in comparison to the other pairs

of strings with “James” as one of the strings, “maxwell” appears as a selectable option followed

by “Monroe”, since the number of adjunct appearances of “James” with “Monroe” is 50. See Ex.

C.

         38.   As in Claim 1 of the ‘784 Patent, the Blackberry Accused Product practices

identifying pertinent documents (e.g., stored notes or notes being composed) present in the

character entry system (e.g., the predictive text system of the Blackberry Accused Product). See

Ex. C.



                                                11
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 12 of 26 PageID #: 150




       39.     As in Claim 1 of the ‘784 Patent, the Blackberry Accused Product practices

creating a list of character strings contained within documents in the character entry system (e.g.,

the predictive text system of the Blackberry Accused Product) and creating an interrelationship

between distinct character strings (e.g., frequency of adjacent appearance of pairs of character

strings) in the list using their occurrence in the documents of the character entry system (e.g., the

predictive text system of the Blackberry Accused Product). As shown in Exhibit C, various

character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay”

and containing the phrases “James maxwell”, “James Maxima”, and "James Michener" are

typed, and therefore input to the predictive text system of the Blackberry Accused Product, the

predictive text system of the Blackberry Accused Product, based on the frequency of mutual co-

occurrence of the string “James” with “maxwell”, “Maxima”, and “Michener”, in the given

order, start providing selectable character strings when “James m” is typed. The two selectable

character strings, among others, are “maxwell” and “Maxima.” For the reliability of the

demonstration, the Combined Essay is typed five times. See Ex. C. The frequency of occurrence

of “James Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively

calculated over the Combined Essay repeated for five times. For calculating mutual co-

occurrences of pairs of character strings, the Blackberry Accused Product must create a list of

character strings contained in the documents (i.e., previously stored notes or notes being

composed). See Ex. C.

       40.     The Blackberry Accused Product practices, in response to the user inputting a

specific threshold (e.g., inputting a starting character of a word followed by the corresponding

preceding word) of individual characters using the input device (e.g., the touchscreen of the



                                                 12
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 13 of 26 PageID #: 151




Accused Product), identifying at least one selectable character string (e.g., predicting selectable

words for user selection) from among the character strings used in creating the computed

contextual associations that can complete the incomplete input character string in context. See

Ex. C. Since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the

most number of times (105) in comparison to the other pairs of strings with “James” as one of

the strings, “maxwell” appears as a selectable option followed by “Maxima” – since the number

of adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent

appearance of “James” with “Michener,” which stands at 20. See Ex. C. Exhibit C provides a

Matrix depicting association of character string “James”, with the string “maxwell”, “Maxima”,

and “Michener.”

       41.     The Blackberry Accused Product practices providing the identified at least one

selectable character string (e.g., suggesting words for user selection) to a user in a manner

suitable for selection by the user using the input device (e.g., the touchscreen of the Blackberry

Accused Product). As shown in Exhibit C, since pairs of strings, for example “James” and

“maxwell,” adjacently appear for the most number of times (105) in comparison to the other

pairs of strings with “James” as one of the strings, “maxwell” appears as a selectable option

followed by “Maxima”, since the number of adjacent appearances of “James” with “Maxima” is

50 and is greater than the adjacent appearance of “James” with “Michener,” which stands at 20.

Shown in Exhibit C is a Matrix depicting association of character string “James” with character

strings “maxwell”, “Maxima”, and “Michener.” See Ex. C.

       42.     The Blackberry Accused Product practices receiving the user's selection (e.g.,

selecting a suggested word by user) in the system and completing the incomplete input character

string based upon the selection. See Ex. C.



                                                13
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 14 of 26 PageID #: 152




        43.     The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘784 Patent. Thus, Defendants’ use of the Blackberry Accused Product is enabled by the

methods described in the ‘784 Patent.

        44.     A non-limiting and exemplary claim chart comparing the Blackberry Accused

Product to Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit D and incorporated

herein as if fully rewritten.

        45.     The Blackberry Accused Product practices a method, performed in a character

entry system (e.g., the predictive text system of the Accused Product), for interrelating character

strings so that an incomplete input character string can be completed by selection of a presented

character string (e.g., selection of suggested selectable words). See Ex. D.

        46.     As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices

computing relationship scores for individual character strings in the system from documents

(e.g., notes, e-mail, etc.) stored in memory (e.g., memory of the Blackberry Accused Product) of

the character entry system (e.g., predictive text system of the Blackberry Accused Product), the

relationship scores consisting of a function consisting of co-occurrence scores between pairs of

distinct character strings stored in a single matrix created from the character strings in the stored

documents. As shown in Exhibit D, various character strings are associated with each other

based on their mutual co-occurrence with adjacency. For instance, when two paragraphs,

hereinafter referred to as the “Combined Essay” and containing the phrase “James maxwell”,

“James Maxima”, and "James Michener" are typed, and therefore input to the predictive text

system of the Blackberry Accused Product, the predictive text system of the Blackberry Accused

Product, based on the frequency of mutual co-occurrence of the string “James” with “maxwell”,

“Maxima”, and “Michener”, in the given order, starts providing selectable character strings when



                                                 14
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 15 of 26 PageID #: 153




“James m” is typed. The two selectable character strings, among others, are “maxwell” and

“Maxima.” For the reliability of the demonstration, the Combined Essay is typed five times. See

Ex. D. The frequency of occurrence of “James Maxwell”, “James “Maxima”, and “James

Michener” is 105, 50, and 20 respectively calculated over the Combined Essay repeated for five

times. Since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the

most number of times (105) in comparison to the other pairs of strings with “James” as one of

the strings, “maxwell” appears as a selectable option followed by “Maxima”, since the number of

adjunct appearances of “James” with “Maxima” is 50. See Ex. D. Shown in Exhibit D is a Matrix

depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.”

       47.     As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices a

method, in response to inputting of a string of individual characters that exceeds a specified

threshold (e.g., inputting a starting character of a word), of identifying at least one selectable

character string (e.g., predicting selectable words for user selection) from among contextual

associations that can complete the input character string in context based upon an overall ranking

score computed as a function of a relationship score and at least one other score. As shown in

Exhibit D, since pairs of strings, for example “James” and “maxwell,” adjacently appeared for

the most number of times (105) in comparison to the other pairs of strings with “James” as one

of the strings, “maxwell” appears as a selectable option followed by “Maxima” – since the

number of adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent

appearance of “James” with “Michener,” which stands at 20. See Ex. D. Shown in Exhibit D is a

Matrix depicting association of character string “James” with character strings “maxwell”,

“Maxima”, and “Michener.”



                                               15
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 16 of 26 PageID #: 154




       48.     As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices

providing the identified at least one selectable character string (e.g., suggesting words for user

selection) to a user for selection (e.g., user can select a desired word). As shown in Exhibit D,

since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most

number of times, 105 to be precise, in comparison to the other pairs of strings with “James” as

one of the strings, “maxwell” appears as a selectable option followed by “Maxima”, since the

number of adjacent appearances of “James” with “Maxima” is 50 and which is greater than the

adjacent appearance of “James” with “Michener” which stands at 20. Shown in Exhibit D is a

Matrix depicting association of character string “James” with character strings “maxwell”,

“Maxima”, and “Michener.” See Ex. D.

       49.     As in Claim 2 of the ‘805 Patent, the Blackberry Accused Product practices a

method such that each relationship score represents the contextual association between an

individual character string and another character string based upon co-occurrence of character

strings relative to each other. As shown in Exhibit D, since pairs of strings, for example, “James”

and “maxwell” has adjacently appeared for the most number of times, 105 to be precise, in

comparison to the other pairs of strings with “James” as one of the strings, “maxwell” appears as

a selectable option followed by “Maxima”, since the number of adjacent appearances of “James”

with “Maxima” is 50 and which is greater than the adjacent appearance of “James” with

“Michener” which stands at 20. Shown in Exhibit D is a Matrix depicting association of

character string “James” with character strings “maxwell”, “Maxima”, and “Michener.” See Ex.

D.




                                                16
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 17 of 26 PageID #: 155




        50.     The elements described in the preceding paragraphs are covered by at least

Claims 1 and 2 of the ‘805 Patent. Thus, Defendants’ use of the Blackberry Accused Product is

enabled by the methods described in the ‘805 Patent.

        51.     A non-limiting and exemplary claim chart comparing the Alcatel Accused

Product to Claim 1 of the ‘784 Patent is attached hereto as Exhibit E and incorporated herein as

if fully rewritten.

        52.     The Alcatel Accused Product practices computing contextual associations

between multiple character strings based upon occurrence of character strings relative to each

other (e.g., number of adjacent co-occurrence of pairs of various character strings) in documents

(e.g., notes, message, email, etc.) present in the character entry system. See Ex. E.

        53.     In the Alcatel Accused Product, as in Claim 1 of the ‘784 Patent, various

character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay,”

containing the phrases “James maxwell”, “James Maxima”, and "James Michener" are typed,

and therefore input into the predictive text system of the Accused Product, the predictive text

system of the Alcatel Accused Product, based on the frequency of mutual co-occurrence of the

string “James” with “maxwell”, “Maxima”, and “Michener,” in the given order, starts providing

selectable character strings when “James m” is typed. The two selectable character strings,

among others, are “maxwell” and “Maxima.” See Ex. E. For the reliability of the demonstration,

the Combined Essay is typed five times. The frequency of occurrence of “James Maxwell”,

“James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated over the

Combined Essay repeated for five times. See Ex. E.




                                                 17
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 18 of 26 PageID #: 156




         54.   As shown in Exhibit E, since pairs of strings, for example “James” and

“maxwell,” adjacently appeared the most number of times (105) in comparison to the other pairs

of strings with “James” as one of the strings, “maxwell” appears as a selectable option followed

by “Maxima”, since the number of adjunct appearances of “James” with “Maxima” is 50. See

Ex. E.

         55.   As in Claim 1 of the ‘784 Patent, the Alcatel Accused Product practices

identifying pertinent documents (e.g., stored notes or notes being composed) present in the

character entry system (e.g., the predictive text system of the Accused Product). See Ex. E.

         56.   As in Claim 1 of the ‘784 Patent, the Alcatel Accused Product practices creating a

list of character strings contained within documents in the character entry system (e.g., the

predictive text system of the Alcatel Accused Product) and creating an interrelationship between

distinct character strings (e.g., frequency of adjacent appearance of pairs of character strings) in

the list using their occurrence in the documents of the character entry system (e.g., the predictive

text system of the Alcatel Accused Product). As shown in Exhibit E, various character strings are

associated with each other based on their mutual co-occurrence with adjacency. For instance,

when two paragraphs, hereinafter referred to as the “Combined Essay” and containing the

phrases “James maxwell”, “James Maxima”, and "James Michener" are typed, and therefore

input to the predictive text system of the Alcatel Accused Product, the predictive text system of

the Alcatel Accused Product, based on the frequency of mutual co-occurrence of the string

“James” with “maxwell”, “Maxima”, and “Michener”, in the given order, start providing

selectable character strings when “James m” is typed. The two selectable character strings,

among others, are “maxwell” and “Maxima.” For the reliability of the demonstration, the

Combined Essay is typed five times. See Ex. E. The frequency of occurrence of “James



                                                18
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 19 of 26 PageID #: 157




Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated

over the Combined Essay repeated for five times. For calculating mutual co-occurrences of pairs

of character strings, the Alcatel Accused Product must create a list of character strings contained

in the documents (i.e., previously stored notes or notes being composed). See Ex. E.

       57.     The Alcatel Accused Product practices, in response to the user inputting a specific

threshold (e.g., inputting a starting character of a word followed by the corresponding preceding

word) of individual characters using the input device (e.g., the touchscreen of the Accused

Product), identifying at least one selectable character string (e.g., predicting selectable words for

user selection) from among the character strings used in creating the computed contextual

associations that can complete the incomplete input character string in context. See Ex. E. Since

pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most number

of times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima” – since the number of adjacent

appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance of

“James” with “Michener,” which stands at 20. See Ex. E. Exhibit E provides a Matrix depicting

association of character string “James”, with the string “maxwell”, “Maxima”, and “Michener.”

       58.     The Alcatel Accused Product practices providing the identified at least one

selectable character string (e.g., suggesting words for user selection) to a user in a manner

suitable for selection by the user using the input device (e.g., the touchscreen of the Accused

Product). As shown in Exhibit E, since pairs of strings, for example “James” and “maxwell,”

adjacently appear for the most number of times (105) in comparison to the other pairs of strings

with “James” as one of the strings, “maxwell” appears as a selectable option followed by

“Maxima”, since the number of adjacent appearances of “James” with “Maxima” is 50 and is



                                                 19
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 20 of 26 PageID #: 158




greater than the adjacent appearance of “James” with “Michener,” which stands at 20. Shown in

Exhibit E is a Matrix depicting association of character string “James” with character strings

“maxwell”, “Maxima”, and “Michener.” See Ex. E.

        59.     The Alcatel Accused Product practices receiving the user's selection (e.g.,

selecting a suggested word by user) in the system and completing the incomplete input character

string based upon the selection. See Ex. E.

        60.     The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘784 Patent. Thus, Defendants’ use of the Alcatel Accused Product is enabled by the

methods described in the ‘784 Patent.

        61.     A non-limiting and exemplary claim chart comparing the Alcatel Accused

Product to Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit F and incorporated

herein as if fully rewritten.

        62.     The Alcatel Accused Product practices a method, performed in a character entry

system (e.g., the predictive text system of the Alcatel Accused Product), for interrelating

character strings so that an incomplete input character string can be completed by selection of a

presented character string (e.g., selection of suggested selectable words). See Ex. F.

        63.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices

computing relationship scores for individual character strings in the system from documents

(e.g., notes, e-mail, etc.) stored in memory (e.g., memory of the Alcatel Accused Product) of the

character entry system (e.g., predictive text system of the Alcatel Accused Product), the

relationship scores consisting of a function consisting of co-occurrence scores between pairs of

distinct character strings stored in a single matrix created from the character strings in the stored

documents. As shown in Exhibit F, various character strings are associated with each other based



                                                 20
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 21 of 26 PageID #: 159




on their mutual co-occurrence with adjacency. For instance, when two paragraphs, hereinafter

referred to as the “Combined Essay” and containing the phrase “James maxwell”, “James

Maxima”, and "James Michener" are typed, and therefore input to the predictive text system of

the Alcatel Accused Product, the predictive text system of the Alcatel Accused Product, based on

the frequency of mutual co-occurrence of the string “James” with “maxwell”, “Maxima”, and

“Michener”, in the given order, starts providing selectable character strings when “James m” is

typed. The two selectable character strings, among others, are “maxwell” and “Maxima.” For the

reliability of the demonstration, the Combined Essay is typed five times. See Ex. F. The

frequency of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener” is 105,

50, and 20 respectively calculated over the Combined Essay repeated for five times. Since pairs

of strings, for example “James” and “maxwell,” adjacently appeared for the most number of

times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima”, since the number of adjunct

appearances of “James” with “Maxima” is 50. See Ex. F. Shown in Exhibit F is a Matrix

depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.”

       64.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices a method,

in response to inputting of a string of individual characters that exceeds a specified threshold

(e.g., inputting a starting character of a word), of identifying at least one selectable character

string (e.g., predicting selectable words for user selection) from among contextual associations

that can complete the input character string in context based upon an overall ranking score

computed as a function of a relationship score and at least one other score. As shown in Exhibit

F, since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most



                                               21
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 22 of 26 PageID #: 160




number of times (105) in comparison to the other pairs of strings with “James” as one of the

strings, “maxwell” appears as a selectable option followed by “Maxima” – since the number of

adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent

appearance of “James” with “Michener,” which stands at 20. See Ex. F. Shown in Exhibit F is a

Matrix depicting association of character string “James” with character strings “maxwell”,

“Maxima”, and “Michener.”

       65.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices providing

the identified at least one selectable character string (e.g., suggesting words for user selection) to

a user for selection (e.g., user can select a desired word). As shown in Exhibit F, since pairs of

strings, for example “James” and “maxwell,” adjacently appeared for the most number of times,

105 to be precise, in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima”, since the number of adjacent

appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance

of “James” with “Michener” which stands at 20. Shown in Exhibit F is a Matrix depicting

association of character string “James” with character strings “maxwell”, “Maxima”, and

“Michener.” See Ex. F.

       66.     As in Claim 2 of the ‘805 Patent, the Alcatel Accused Product practices a method

such that each relationship score represents the contextual association between an individual

character string and another character string based upon co-occurrence of character strings

relative to each other. As shown in Exhibit F, since pairs of strings, for example, “James” and

“maxwell” has adjacently appeared for the most number of times, 105 to be precise, in

comparison to the other pairs of strings with “James” as one of the strings, “maxwell” appears as

a selectable option followed by “Maxima”, since the number of adjacent appearances of “James”



                                                 22
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 23 of 26 PageID #: 161




with “Maxima” is 50 and which is greater than the adjacent appearance of “James” with

“Michener” which stands at 20. Shown in Exhibit F is a Matrix depicting association of character

string “James” with character strings “maxwell”, “Maxima”, and “Michener.” See Ex. F.

       67.     The elements described in the preceding paragraphs are covered by at least

Claims 1 and 2 of the ‘805 Patent. Thus, Defendants’ use of the Alcatel Accused Product is

enabled by the methods described in the ‘805 Patent.

                           INFRINGEMENT OF THE PATENTS-IN-SUIT

       68.     Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs

       69.      In violation of 35 U.S.C. § 271, Defendants are now and have been directly

infringing the ‘784 Patent and ‘805 Patent.

       70.     Defendants have had knowledge of infringement of the Patents-in-Suit at least as

of the service of the present Complaint.

       71.      Defendants have directly infringed and continue directly to infringe at least one

claim of the Patents-in-Suit by using, at least through internal testing or otherwise, the Accused

Product without authority in the United States, and will continue to do so unless enjoined by this

Court. As a direct and proximate result of Defendants’ direct infringement of the Patents-in-Suit,

Plaintiff has been and continues to be damaged.

       72.     Defendants have induced others to infringe the Patents-in-Suit, by encouraging

infringement, knowing that the acts Defendants induced constituted patent infringement, and

their encouraging acts actually resulted in direct patent infringement.




                                                23
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 24 of 26 PageID #: 162




       73.       By engaging in the conduct described herein, Defendants have injured Plaintiff

and thus are liable for infringement of the ‘784 Patent and ‘805 Patent, pursuant to 35 U.S.C. §

271.

       74.       Defendants have committed these acts of infringement without license or

authorization.

       75.       As a result of Defendants’ infringement of the Patents-in-Suit, Plaintiff has

suffered monetary damages and is entitled to a monetary judgment in an amount adequate to

compensate for Defendants’ past infringement, together with interests and costs.

       76.       Plaintiff will continue to suffer damages in the future unless Defendants’

infringing activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for

any continuing and/or future infringement up until the date that Defendants are finally and

permanently enjoined from further infringement.

       77.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts depicted in

Exhibits C, D, E, and F are intended to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rules of Civil Procedure and do not represent Plaintiff’s preliminary or final

infringement contentions or preliminary or final claim construction positions.

                                  DEMAND FOR JURY TRIAL

       78.       Plaintiff demands a trial by jury of any and all causes of action.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:




                                                  24
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 25 of 26 PageID #: 163




          a. That Defendants be adjudged to have directly infringed the ‘784 Patent and ‘805

Patent, either literally or under the doctrine of equivalents;

          b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

          c. That Defendants, their officers, directors, agents, servants, employees, attorneys,

affiliates, divisions, branches, parents, and those persons in active concert or participation with

any of them, be permanently restrained and enjoined from directly infringing the ‘784 Patent and

‘805 Patent;

          d. An award of damages pursuant to 35 U.S.C. §284, sufficient to compensate Plaintiff

for the Defendants’ past infringement and any continuing or future infringement up until the date

that Defendants are finally and permanently enjoined from further infringement, including

compensatory damages;

          e. An assessment of pre-judgment and post-judgment interest and costs against

Defendants, together with an award of such interest and costs, in accordance with 35 U.S.C.

§284;

          f. That Defendants be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

Dated: September 21, 2020                       Respectfully submitted,

Together with:                                  CHONG LAW FIRM PA

Howard L. Wernow (pro hac vice)                 /s/Jimmy Chong
SAND, SEBOLT & WERNOW CO., LPA                  Jimmy Chong (#4839)
Aegis Tower – Suite 1100                        2961 Centerville Road, Suite 350
4940 Munson Street NW                           Wilmington, DE 19808

                                                  25
Case 1:20-cv-00865-MN Document 10 Filed 09/21/20 Page 26 of 26 PageID #: 164




Canton, Ohio 44718                 Telephone: (302) 999-9480
Telephone: (330) 244-1174          Facsimile: (877) 796-4627
Facsimile: (330) 244-1173          Email: chong@chonglawfirm.com
Email: Howard.Wernow@sswip.com
                                   ATTORNEYS FOR PLAINTIFF




                                     26
